ORDER

PER CURIAM.
L.M.W. (“Mother”) appeals from a judgment entered by the Family Court Division of the Circuit Court of Jackson County (“the Family Court”) terminating her parental rights to her natural child, M.T.C. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).